Citation Nr: 1755145	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-23 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a bilateral lower extremity disability, claimed as secondary to lumbar spine disability. 

3.  Entitlement to service connection for a lung disability, to include chronic cough with phlegm and shortness of breath claimed as due to gas poisoning in-service. 

4.  Entitlement to a rating in excess of 10 percent for a traumatic brain injury (TBI), to include whether the reduction from 10 percent to non-compensable, effective September 17, 2016, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010, November 2010, and September 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for lumbar spine, lung, and bilateral lower extremity disabilities, and reduced the Veteran's disability rating for service-connected TBI. 

In May 2017, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a lung disability and entitlement to a rating in excess of 10 percent for TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The weight of the competent and probative evidence is against a finding that the Veteran's currently diagnosed low back disability had its onset in service or is otherwise related to active duty, to include the in-service back injury; arthritis of the low back was not exhibited within the first post-service year and symptoms of arthritis have not been continuous since service separation.

2.  The Veteran does not have a current disability manifested by numbness and tingling of his lower extremities that is etiologically related to any injury or disease in service or a service-connected disability. 

3.  The Veteran's TBI is not shown by a preponderance of the evidence to have improved under the ordinary conditions of work and life.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for lumbar spine disability are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309(a) (2017).

2.  The criteria to establish service connection for bilateral lower extremity disability as secondary to lumbar spine disability are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

3.  The reduction of the Veteran's disability rating for his TBI from 10 percent to non-compensable (zero percent) was not proper and the 10 percent rating is restored, effective September 17, 2016.  38 U.S.C. §§ 5107, 5112 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code 8045 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for bilateral lower extremity disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Although the record contains current complaints of numbness and tingling in the lower extremities, a VA examination is not required because there is no evidence demonstrating that the Veteran had injury or disease in service, but this was not asserted by the Veteran.  In fact, the Veteran, since the beginning of the claim period, asserted that his lower extremities numbness is due to his lumbar spine disability, and as decided below, service connection for a lumbar spine disability is not granted herein.  In addition, there is no competent evidence even suggesting that the current complaints of numbness and tingling may be associated with service or a current service-connected disability.  See McClendon, supra.  Therefore, VA was not required to conduct an examination of the Veteran's lower extremities.  See 38 U.S.C. § 5103A (a)(2) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159 (d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

With regard to the issue of entitlement to restoration of a 10 percent disability rating for a TBI, the regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. 
 § 3.105(e), (i) (2017).  For this reason, the Board finds that the VCAA notice requirements do not apply to the restoration issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).   As the instant decision grants restoration of a 10 percent disability rating for a TBI, no further due process and notification discussion is necessary as to the rating restoration issue.

Further, as noted in the introduction, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103 (c) (2) (2017) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the notice requirements under Bryant were effectively satisfied during the hearing conducted during the appeal period.  Notably, the VLJ elicited testimony regarding all claims on appeal.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claims based on the current record.  The Veteran has not asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103 (c)(2) nor identified any prejudice in the conduct of the hearing.


Service Connection - Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b).  Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran is currently diagnosed with degenerative arthritis (degenerative joint disease) of the spine which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As such, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir.  2007).

 When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





Lumbar Spine Disability - Analysis 

The Veteran asserts that he has a current lumbar spine disability that had its onset during active service when he injured his back after falling on a wood log.

Pre-induction examination report dated in August 1966 does not note a low back disability.  

The Veteran's STRs show that in May 1967, he complained of falling backwards over a log and striking his back with noted pain of "L-3" and "muscle spasms."   On the Report of Medical History completed in anticipation of service separation, the Veteran reported having had back pain; clinical evaluation of the spine was noted as normal.

Triage evaluation dated September 2004 indicates that the Veteran had chronic back pain that was getting worse with sitting, early in the morning, and driving.  The Veteran stated that two years prior to the evaluation he pulled his hamstring and it has hurt ever since.  No impression with regards to the back was given. 

In October 2004, the Veteran underwent a disability determination evaluation which showed a diagnosis of chronic pain syndrome of the left hip and back.  The Veteran stated that he occasionally lifts/carries 50lbs, frequently lifts/carries 25lbs as part of his job.  His medical history showed complaints of severe back pain in September 2004.  

Medical treatment notes from VAMC Nashville dated in November 2004 show complaints of back, leg, and ankle pain.  The Veteran indicated that the pain started in October 2002 as a result of lifting 100 pieces of un-split wood onto his truck.  The assessment was lumbar pain with possible DDD. 

In January 2005, the Veteran had a magnetic resonance image (MRI) for his spine, which showed drying out and weakening of the cushioning discs between the backbones and one disc showed a small tear, but no bulging or rupturing.  It was further noted that these problems were not severe enough to warrant surgery, but physical therapy and medications were considered the "mainstay of treatment."  According to November 2005progress notes, the Veteran complained of having "a lot of arthralgia" and back pain. 

Additional treatment notes from Nashville VAMC dated in October 2008 indicate "back/spine: midline without tenderness."   

In a July 2009 statement in support of claim, the Veteran stated that he had muscle, nerve, and disc problems with pain.  He further noted that the physician who diagnosed him in the military said he had a back strain, gave him medication and physical therapy, and told him that it will give him trouble later on in life.  He lastly stated that he has to change positions all night and cannot sleep as a result of the pain in his back and lower extremities. 

The Veteran underwent a VA compensation examination of his spine in February 2010.  The Veteran denied any injury to the back aside from the one during service.  The Veteran reported low back pain since service that was intermittent and denied any radicular symptoms.  The examiner provided a diagnosis of mild degenerative arthrosis and DDD of the lumbar spine and opined that the current diagnosis was less likely than not related to the injury in service.  The examiner explained that a single remote low back injury in a patient such as the Veteran who has been a professional mechanic during his working years, with a mild degree of low back DJD noted on the examination is likely related to his lifetime work as a mechanic. 

According to an August 2010 VA addendum, a VA examiner explained that the Veteran did not have a back disorder that pre-existed his military service. 

On his August 2012 VA Form 9, the Veteran stated that his back was injured enough to be on bed rest for three days in-service.  He further noted that he had back re-injuries since that time, but that was the first time he really hurt it. 

After a review of all lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed arthrosis and DDD of the lumbar spine had its onset in service or is otherwise causally or etiologically related to service.  

The Board initially notes that the Veteran has a current diagnosis of mild degenerative arthrosis and DDD of the lumbar spine.  

The Veteran entered service with no preexisting back disabilities.  His STRs further show that in May 1967, he complained of falling backwards over a log and striking his back with noted pain of "L-3" and "muscle spasms."  However, x-rays of the spine were normal and the remaining STRs do not show that the Veteran received any more treatment for his back while in service.  As aforementioned, during his Board hearing, the Veteran testified that his back bothered him "very little" after resting 48 hours immediately after his fall in service.  Significantly, the VA medical examiner, after review of the claims file, opined that the Veteran's back injury during service had resolved.  Although the Veteran did report at his July 1968 service separation examination that he had had back pain, his back was clinically evaluated as normal at the separation examination.  

Service connection for the Veteran's lumbar spine disability based on chronicity or continuity of symptomatology is for consideration, as arthritis is a chronic disease listed in 38 C.F.R. § 3.309 (a).  However, neither chronicity nor continuity of symptomatology is demonstrated. To the contrary, the back injury had resolved during service as opined by the VA examiner.  Thus, the preponderance of the evidence therefore demonstrates that the Veteran did not experience chronic symptoms of a lumbar spine disability in service. 38 C.F.R. § 3.303 (b).

The Veteran is competent to report that he had back pain ever since service separation.  He testified that he got a job at a casket company about six months after separation from service where he hurt his back and was not able to move for about two weeks, but when asked whether the back pain continued, he stated "no, just my legs going numb.  I think it's coming from my back."  The Board finds the medical evidence showing no low back complaints in the record for many decades after service of greater probative value than the Veteran's unsupported lay assertions of symptoms since service.  Accordingly, the preponderance of the evidence demonstrates that the Veteran did not experience continuous back symptoms since he was discharged from service in 1968. 

The Veteran stated that shortly after service (within 6 months) he experienced back pain while working at a casket company, which he is competent to report.  

Decades later in 2002, low back pain complaints are shown when the Veteran reportedly lifting wood into a truck.  The first x-ray evidence of arthritis in the lumbar spine is not documented in the record until May 2002, which is approximately thirty-four years after his discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

Based on the foregoing, the evidence of record does not rise to equipoise that symptoms of a low back disability were continuous since service or that the Veteran's arthritis did manifest to a compensable degree during the first post-service year.  Accordingly, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

Additionally, the record contains no probative evidence establishing a direct nexus between the Veteran's current lumbar spine disability and his active service.  The February 2010 VA examiner reviewed the Veteran's records and concluded that the Veteran's current lumbar spine disability is less likely as not related to his active military service.  The Board finds the VA opinion adequate to decide the claim.  As stated, the examiner determined that the Veteran's one episode of a back injury in service had resolved.  The examiner also found significant the fact the Veteran had spent the majority of his working life working as a mechanic and the fact he more likely had back problems associated with that mechanic work for so many years, as opposed to the incident in service.  The examiner also highlighted the fact that the Veteran's arthritis was shown to be only mild in nature during the 2010 examination, inferring that had the Veteran's current disability would have been much worse by now had it been related to his service.  Not only is the VA opinion adequate to decide the claim, it is also highly probative on the question of etiology as it is factually accurate and fully articulated, and contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Significantly, the VA examiner examined the Veteran, conducted a correct and thorough review of the relevant evidence, included a synopsis of the Veteran's back history, provided supporting rationale, and addressed the Veteran's specific contentions.  Furthermore, there is no probative opinion to the contrary.   

In deciding this claim, the Board considered the Veteran's statements and testimony as to etiology.  However, the claimed disability at issue involves the spine and the musculoskeletal system, and the Veteran is not shown possess the requisite medical training and/or expertise to competently render an opinion as to etiology of his current lumbar spine disability.  Significantly, the question of whether his current lumbar spine disability is related to service is a complex medical question requiring the requisite medical training and/or expertise.  Because the evidence does not indicate that the Veteran has such medical training, he is not competent to relate his current lumbar spine disability to service.  The Board therefore concludes that the Veteran's opinions as to etiology are in consistent with, and outweighed by, the probative value of the VA opinion.  

In summary, the evidence of record does not rise to the level of equipoise that his current lumbar spine disability is related to service, and therefore the claim must be denied.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Rather, the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).  Service connection for a lumbar spine disability must be denied.


Bilateral Lower Extremity Disability - Analysis 

The Veteran asserts that he has numbness and tingling in the legs due to his back disability.  

The Board initially notes that the Veteran does not have a diagnosis of a bilateral lower extremity disability.  Although he has reported numbness in the legs to his medical providers, a diagnosis has not been rendered.  

However, regardless of the lack of formal current diagnosis, service connection on a secondary basis cannot be established since in light of this decision the Board determined that the Veteran's lumbar spine disability is not service-connected.  Therefore, entitlement to service connection on a secondary basis must necessarily be denied. 

Moreover, the Veteran does not assert, and the evidence does not show, that he had any neurologic problems in his legs during service.  

Therefore, the Board finds that the weight of the probative lay and medical evidence, and absence any competent medical evidence to the contrary, service connection for bilateral lower extremity disability must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Rating Reduction - Applicable Laws, Regulations, and Analysis

The Veteran asserts that the RO's reduction in the rating assigned for his TBI from 10 percent to noncompensable, effective September 17, 2016, was improper.  

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability. VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement. Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.   The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well. Collier v. Derwinski, 2 Vet. App. 247 (1992). 

 Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344 (a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later. 38 C.F.R. § 3.344 (b).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

Under the provisions of 38 C.F.R. § 3.344 (c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344 (c). 

In determining whether the reductions were proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 
2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

Here, the RO awarded service connection for a TBI effective March 27, 2009, assigning a 10 percent disability rating, which was then reduced to a non-compensable rating, effective September 17, 2016.  It is undisputed that the Veteran's initial disability rating was continuous for over 5 years.  In addition, the reduction did not result in a reduction in the Veteran's overall compensation.

Turning to the evidence, during a July 2010 VA examination, the Veteran reported associated headaches ranging from mild to intermittently severe and prostrating, with sensitivity to light and noise, intermittent nausea and vomiting.  He also reported short term memory loss, as well as dizziness, sleep disturbances, anxiety, and mood swings.  Diagnosis was mild TBI with residual migraine tension type headaches with palpable skull depression and residual non-disfiguring scar.  The RO assigned a 10 percent rating based on the 2010 examination findings.

The RO reduced the rating for the Veteran's TBI based on one VA examination conducted in September 2016.  According to the examination report, the September 2016 VA examiner stated that the Veteran had no TBI related cognitive, emotional or physical effects, and the Veteran reported that he had less frequent headaches with the help of prescribed medication.    

After a review of the evidence of record, the Board finds that VA has not met its burden, as the preponderance of the evidence does not show improvement in the Veteran's TBI disability.  The Board notes that the RO's reduction appears to have been accomplished, in large part, on the Veteran's report to the September 2016 examiner of having had fewer headaches with the help of medication.  However, the Board notes that the Veteran is separately rated for migraine tension headaches under Diagnostic Code 8100. 

Importantly, the Veteran's TBI is rated under Diagnostic Code 8045 and under such code, there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124, Diagnostic Code 8045.

The July 2010 VA examination revealed mild short-term memory impairment, anxiety, and fatigue.  Although the September 2016 VA examiner reported no cognitive, emotional or physical effects, the Veteran, during the Board hearing, challenged the adequacy of that examination, noting that report contained inaccurate statements purportedly provided by him.  He stated that he does indeed have problems following written directions, reading books, maps, and correspondence.  He feels like he is making bad decisions.  He forgets the names of his grandchildren at times and forgets where he places his keys.  From a social aspect, he has a hard time holding conversations and tends to be by himself most of the time.  The Board finds the Veteran competent to report these types of cognitive and subjective symptoms, and the Board has no reason to doubt the credibility of these statements.  Moreover, VA Problem Lists dated since at least May 2011 show a diagnosis of an adjustment disorder with depressed mood.  Lastly, the Veteran still has the skull depression and non-figuring scar.

VA has a duty to justify a reduction in benefits and considering all the evidence of record, the Board finds that improvement of the Veteran's TBI had not been shown by a preponderance of the evidence.  The evidence does not show improvement under objective criteria of cognitive, emotional/behavioral, and physical impairment, under the ordinary functions of work and life.  Accordingly, restoration of the 10 percent rating, effective September 17, 2016, is warranted.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.105, 4.124a, DC 8045 (2017).


ORDER

Entitlement to service connection for a lumbar spine disability is denied. 

Entitlement to service connection for bilateral lower extremity disability manifested by numbness and tingling, claimed as secondary to the lumbar spine disability, is denied. 
The reduction of rating for TBI from 10 percent to non-compensable (0 percent), effective September 17, 2016, was improper.  The 10 percent rating is restored, effective September 17, 2016.  The reduction appeal is granted.


REMAND

With regards to the Veteran's service connection claim for a lung disability, further development is necessary, to include scheduling the Veteran for a VA examination.  

In addition, as noted above the Board granted the Veteran's reduction appeal; however, the Board finds that additional evidence is needed with regards to whether a higher rating is warranted, to include scheduling the Veteran for TBI, mental health and vision examinations. 

Lastly, the Veteran was not yet been afforded a VA examination in connection with his claim for lung disability to include chronic cough with phlegm and shortness of breath due to gas poisoning.  In light of the medical and lay evidence of record and the "low threshold" for examination and medical opinion, the Board finds that remand for a VA examination with nexus opinion is necessary to assist in determining the nature and etiology of any lung disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2017).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent supplemental statement of the case.

2.  Afford the Veteran an additional opportunity to identify any outstanding private medical treatment records that pertain to his claims on appeal and request any such records after securing from him completed authorization and consent forms.

3.  After completing the above directives and waiting a reasonable time for response, provide the Veteran with a VA examination to determine the nature and etiology of his lung disability, claimed as chronic cough with phlegm and shortness of breath.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

Although a complete review of the record is imperative, the examiner is specifically asked to ADDRESS the following: 

(i) STRs from August 1967 showing complaints of wheezing and coughing with objective evidence of tight wheezing right lower lobe. 

(ii) STRs from July 22, 1968 showing complaints of shortness of breath. 

(iii) STRs from July 1968 separation examination showing that the Veteran noted episodes of sinusitis and shortness of breath. 

(iv) September 1990 reports of chronic cough and shortness of breath. 

(v) Nashville VAMC treatments notes from April, August, and September 2004, May 2005, and March 2009 showing breathing difficulty, diminished breath sounds, shortness of breath when laying down, and indication that the Veteran regularly takes Ipratropium (HFA) 17MCG 200D every 4 hours for breathing. 

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

(a) Does the Veteran have a currently diagnosed lung disability, to include chronic cough with phlegm and shortness of breath?  Note:  A current disability is defined as one diagnosed since the beginning of the claim and during its pendency.

If a lung disability is NOT currently shown, the examiner MUST address the Veteran's reports of current chronic cough with phlegm and shortness of breath.  

(b)  For any currently diagnosed lung disability, opine whether it had its onset during service or is otherwise related to it.  In doing so, please address the Veteran's reports of exposure to poisonous gas during basic training. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

4.  After completing the above directives in paragraphs 1 and 2, and waiting a reasonable time for a response, provide the Veteran with VA TBI/mental health and vision examinations to determine the current nature and severity of the TBI disability, and any associated manifestations. 

The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. 

TBI

All pertinent symptomatology and findings should be reported in detail utilizing the Compensation and Pension Examination TBI Examination Guidelines.

The examiner is asked to specifically address the degree to which the service-connected TBI disability is currently manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

**The examiner's attention is called to the Veteran's reports of memory loss including forgetting his grandchildren's names and being isolated most of the time.  See May 2017 hearing testimony transcript.

Vision Examination

The Veteran's retinal vein occlusion and macula edema was deemed not related to the TBI per a July 2010 VA examiner.  Please conduct an updated eye examination to determine whether the Veteran's TBI results in any visual manifestations, and if so, please assess the severity of such.  

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

5.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


